303 S.W.3d 656 (2010)
STATE of Missouri, ex rel., Ada BREHE-KRUEGER, Respondent,
v.
Jeffrey GARTH, Appellant.
No. ED 93109.
Missouri Court of Appeals, Eastern District, Division Five,
February 23, 2010.
Zachary W. Rennick, Craig E. Hellmann, Washington, MO, for Appellant.
Ada Brehe-Krueger, Hermann, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J, and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Jeffrey Grant Garth appeals from the trial court's denial of his Rule 74.05 motion to set aside the default judgment of the Circuit Court of Gasconade County, which ordered forfeiture of the property located at 2705 Riverview Drive pursuant to Missouri's Criminal Activities Forfeiture Act, section 513.600 et seq. RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).